Citation Nr: 1802754	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-05 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hand disability, to include osteoarthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2017.  

This case was before the Board in January 2017; this case was last before the Board in June 2017, when the above noted issue was remanded for additional development and clarification.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2017 remand, the Board requested a VA examination to determine the nature and etiology of the Veteran's bilateral hand disorder, and instructed the VA examiner to provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hand disorder was related to his military service.  The Board specifically noted that under Buchanan v. Nicholson, 451 F.3d 1131 (Fed Cir. 2006), the fact that the Veteran's service treatment records did not show treatment for a bilateral hand disorder was an insufficient rationale for a negative nexus opinion.  

The Veteran underwent a VA examination in August 2017.  The VA examiner diagnosed the Veteran with degenerative arthritis of the bilateral hands, and opined that the Veteran's bilateral hand disorder did not have its onset in service, nor was it otherwise related to his service; however, the examiner's sole rationale was that there was no objective evidence of degenerative arthritis of the hands documented in the Veteran's service treatment records, and he did not consider the Veteran's lay statements that he began to experience pain in his bilateral hands in service, and has continued to experience pain since that time.  Thus, the Board cannot find the September 2017 VA opinion to be adequate, and a remand is necessary to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

On remand, any outstanding VA treatment records should also be obtained.  38 U.S.C. § 5103A(c) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all outstanding VA treatment records and associate those records with the claims file.  

2.  Submit the claims file to the August 2017 VA examiner-or, if that examiner is unavailable, to an equally-qualified examiner-in order to obtain an addendum opinion respecting whether any current bilateral hand disorder, to include osteoarthritis and bilateral upper extremity intention tremors, is related to military service.  

The examiner should opine whether the Veteran's current bilateral hand disorder, to include osteoarthritis and bilateral upper extremity intention tremors, at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include his service in the extreme cold weather conditions at Fort Richardson, Alaska.  

In answering this question, the examiner should specifically address the Veteran's assertions that he began to experience pain in his bilateral hands in service, and has continued to experience pain since that time.  The examiner is reminded that an opinion will be inadequate if the sole rationale for the opinion rendered is that the Veteran's service treatment records do not show treatment for a bilateral hand disorder.   

All opinions must be accompanied by an explanation.  If the examiner opines the any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

3.  Following any indicated development, the RO should review the claims file and readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




